Case: 15-15469    Date Filed: 11/30/2016   Page: 1 of 2


                                                         [DO NOT PUBLISH]




            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 15-15469
                        Non-Argument Calendar
                      ________________________

               D.C. Docket No. 8:14-cr-00446-RAL-JSS-2



UNITED STATES OF AMERICA,

                                                              Plaintiff-Appellee,

                                   versus

NICOLAS SANTIAGO BACCA CORDOBA,

                                                          Defendant-Appellant.

                      ________________________

               Appeal from the United States District Court
                   for the Middle District of Florida
                     ________________________

                            (November 30, 2016)

Before WILSON, MARTIN and ANDERSON, Circuit Judges.

PER CURIAM:
              Case: 15-15469     Date Filed: 11/30/2016    Page: 2 of 2


      Thomas Burns, appointed counsel on appeal for Nicolas Santiago Bacca

Cordoba in this direct criminal appeal, has moved to withdraw from further

representation of the appellant and filed a brief pursuant to Anders v. California,

386 U.S. 738, 87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967). Our independent review of

the entire record reveals that counsel’s assessment of the relative merit of the

appeal is correct. Because independent examination of the entire record reveals no

arguable issues of merit, counsel’s motion to withdraw is GRANTED, and

Cordoba’s conviction and sentence is AFFIRMED.




                                          2